The opinion of the Court was delivered by
Mr. Justice Gary.
This is an action of claim and delivery to recover possession of a mare which the plaintiff alleges the defendant wrongfully took from her and unjustly detains the same, to her damage seventy-five dollars. The defendant answered orally, denying generally the allegations of the complaint. After hearing the testimony, the magistrate rendered' the following decision: “It appearing from the evidence that the plaintiff knowingly allowed.her husband to execute and deliver a 'bill of sale of the property in question to defendant, as of his own property, she being present and voluntarily allowing defendant to believe that the property was her husband’s, and defendant so' believing, I hold that, even if the horse, the property in question, had been the property of the plaintiff up to that time, which was not conclusively established, she lost her right of ownership and possession, so far as the defendant is concerned. Judgment is given against the plaintiff and for the defendant for the possession of the property described in the complaint .and in the affidavit, or for the value thereof, fifty dollars, and for the costs of this action.” The plaintiff appealed to the Cir*478cuit Court. Her appeal was dismissed, whereupon she appealed to this Court on the following exceptions: I. Because the Circuit Judge erred in affirming the decision of the magistrate and in dismissing the appeal. II.' Because the un-contradicted testimony for the plaintiff showed the mare in question to he the property of the plaintiff, and it was error to find otherwise. III. Because there was no evidence that the plaintiff knew of or allowed1 her husband to1 execute and deliver a bill of sale of the property in question to the defendant, as of his own property. TV. Because there was no evidente that the defendant was induced by any act or word of the plaintiff to believe the property in question to "be her husband’s, and that he, acting under such belief, so induced, took the bill of sale. V. Because it was error to- hold the plaintiff estopped from asserting her claim.
1 The first exception is too- general for consideration. This is not a case in chancery, and the facts, therefore, can not be reviewed by this Court. This disposes of the second, third and fourth exceptions.
The magistrate found as matter of fact, “that the plaintiff 'knowingly allowed her husband to1 execute and deliver a bill of sale of the property in question to> the defendant as of his own property, she being present and voluntarily allowing defendant to believe that the property was her husband’s, and defendant SO1 believed.” This finding was affirmed 'by the Circuit Judge, and as hereinbefore stated cannot be reviewed by this Court.
2 The facts found by the magistrate show conclusively that the plaintiff was estopped from claiming the mare. The fifth exception is, therefore, overruled.
It is the judgment of this Court, that the order of the Circuit Court be affirmed.